
	
		II
		111th CONGRESS
		1st Session
		S. 1525
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2009
			Mr. Cardin (for himself,
			 Ms. Mikulski, Mr. Warner, and Mr.
			 Webb) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To amend the Act of May 29, 1930 (Chapter 354; 46 Stat.
		  482; commonly known as the Capper-Cramton Act), to authorize a grant program to
		  preserve resources in the National Capital region, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Capital Region Land
			 Conservation Act of 2009.
		2.Authorization of
			 grant programThe Act of May
			 29, 1930 (Chapter 354; 46 Stat. 482; commonly known as the Capper-Cramton Act),
			 is amended by adding at the end the following:
			
				7.Grant program to
				preserve resources in the National Capital region
					(a)EstablishmentOut of amounts appropriated to carry out
				this section, the Secretary of the Interior, acting through the Director of the
				National Park Service, is authorized to make grants to covered States and
				covered local governments to assist the acquisition of lands and interests
				therein that affect or are within the National Capital region and that will be
				used for any of the following purposes:
						(1)Parks.
						(2)Open space.
						(3)Green space
				corridors that link public lands, lands subject to conservation restrictions,
				or a combination of such lands.
						(4)Agriculture.
						(5)Forests.
						(6)Fish and wildlife
				habitat.
						(7)Watershed
				protection.
						(8)Historic
				preservation.
						(9)Sensitive
				environmental area protection.
						(10)Public recreation.
						(b)Restriction to
				certain usesThe Secretary shall require that, for each grant
				under subsection (a), any land or interest therein acquired through the
				assistance of such grant may not be used for a purpose other than a purpose
				described in subsection (a).
					(c)Grant
				determinationsIn determining whether to make a grant under
				subsection (a), the Secretary shall consider the following:
						(1)How the proposed
				acquisition furthers local and regional planning and policy objectives.
						(2)The amount of
				non-Federal funding to be provided for the proposed acquisition.
						(3)The relationship
				of the proposed acquisition to other public lands and conservation
				areas.
						(4)The relative need
				of an area for the proposed acquisition due to such area’s limited or lacking
				quality or quantity of protected resources.
						(5)Any impending
				threat to the resource under consideration for protection by the proposed
				acquisition.
						(d)Matching
				requirementGrants under subsection (a) shall be in an amount not
				to exceed 50 percent of the total cost of the acquisition such grant will
				assist, which includes costs relating to purchase price, appraisal, survey,
				title clearance, and closing. The non-Federal share of such cost may be in cash
				or in kind.
					(e)Applicable
				lawsAcquisitions assisted by a grant under subsection (a) shall
				be in accord with the laws of the applicable covered State, including any
				requirements for appraisal and acceptable title.
					(f)Title and
				management of landsTitle to lands and interests therein acquired
				with the assistance of a grant under subsection (a) shall be held by the
				covered State or covered local government making the acquisition. Management
				responsibilities for the lands and interests may be delegated to nonprofit
				organizations on such terms and conditions deemed by the title holder to be in
				the public interest.
					(g)Relationship to
				other Federal fundingThe
				authority of the Secretary to make grants under subsection (a) is in addition
				to any other authority provided to acquire lands and interests therein for
				related purposes, except that Federal funds provided under any other authority
				may not be used for the non-Federal share required under subsection (d).
					(h)Planning
				grantsThe Secretary is
				authorized to make grants to covered States, covered local governments, and
				nonprofit organizations for the purpose of planning and evaluating acquisitions
				eligible for a grant under subsection (a). The sum of the amounts of grants
				made under this subsection in a fiscal year may not exceed 5 percent of the
				amount of funds appropriated to carry out this section in the fiscal
				year.
					(i)Administrative
				costsNot more than 2 percent of the amount of funds appropriated
				to carry out this section in a fiscal year may be used for administrative
				costs.
					(j)Relationship to
				other provisions of this ActNo requirement of this Act, except a
				requirement under this section, applies to an activity under this
				section.
					(k)DefinitionsIn
				this section, the following definitions apply:
						(1)Covered local
				governmentThe term covered local government means a
				political subdivision of a covered State.
						(2)Covered
				StateThe term covered
				State means each of Maryland, Virginia, West Virginia, and the District
				of Columbia, including any department or agency thereof.
						(3)National Capital
				regionThe term National Capital region means the
				Washington-Arlington-Alexandria, DC-VA-MD-WV Metropolitan Statistical Area as
				such Area is defined by the Office of Management and Budget’s OMB Bulletin No.
				09–01, dated November 20, 2008, and as such Area may be revised by the Office
				of Management and Budget from time to time.
						(4)SecretaryThe
				term Secretary means the Secretary of the Interior, acting through
				the Director of the National Park Service.
						(l)Authorization of
				appropriationsTo carry out
				this section, there is authorized to be appropriated to the Secretary
				$50,000,000 for each of fiscal years 2010 through
				2014.
					.
		
